Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	Applicant is advised that should claim 7 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,066,805 to Turner in view of U.S. Patent No. 9,332,768 to Goodyear and further in view of U.S. Patent No. 4,175,302 to Scheier et al.
Referring to claims 1 and 9, Turner discloses a poultry defeathering apparatus comprising, a compression plate – at 40,80, comprising, a front side, a back side, a central aperture operationally associated with a hub drive shaft – see at 82, of a feather plucking machine – see figures 1-2, a finger plate – at 20, operationally associated with the hub drive shaft and the compression plate – see assembly of components in figures 1-2, the finger plate comprising, a front side, a back side, a central aperture – see at 20 in figure 2, a plurality of finger apertures surrounding the central aperture – see at 22 in figure 2, a plurality of fingers – at 10-16, comprising an oversized base – at 12, and a body extending from the base – see at 14 in figures 1-2, wherein each finger is adapted to be secured to the finger plate by insertion through the back side of the finger plate – at 20 – see figures 1-2, with the body extending through a finger aperture and through to the front side of the finger plate and the oversized base being retained on the back side of the finger plate – see at 12,14 in relation to 20 in figures 1-2, and wherein the oversized base of each finger is compressed between the compression plate and the finger plate and held substantially stationary during use – see at 12 in relation to 20 and 40,80 in figures 1-2. Turner does not disclose the hub drive shaft has a threaded mounting hole, wherein the compression plate is secured to the hub drive shaft by inserting the hub drive shaft through 

Referring to claims 3 and 11, Turner as modified by Goodyear and Scheier et al. further discloses the fingers are tapered beginning at the base and decreasing in size as the body extends away from the base – see at 14,16 in figures 2 and 4 of Turner.
Referring to claims 4 and 12, Turner as modified by Goodyear and Scheier et al. further discloses the base of each finger has a shape selected from the group including: flat, convex, concave, or a combination thereof – see at 12 in figures 1-2 of Turner.
Referring to claims 5 and 13, Turner as modified by Goodyear and Scheier et al. further discloses the fingers are made of a natural rubber, a synthetic rubber, or a combination thereof – see column 4 lines 49-63 of Turner.
Referring to claims 6 and 14, Turner as modified by Goodyear and Scheier et al. further discloses the fingers are made from a material selected from the group consisting of styrene-butadiene rubber, isoprene rubber, butadiene rubber, ethylene-propylene rubber, butyl rubber, chloroprene rubber, nitrile rubber, and combinations thereof – see column 4 lines 49-63 of Turner.
Referring to claims 7 and 8, Turner as modified by Goodyear and Scheier et al. does not disclose the compression plate and the finger plate are made of metal. However, it would have been obvious to one of ordinary skill in the art to take the device of Turner as modified by Goodyear and Scheier et al. and make the plates out of any suitable material including the claimed metal material, so as to yield the predictable result of making the device more durable for repeated use.

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to poultry feather plucking devices in general:
	U.S. Pat. No. 3,218,668 to Engkjer et al. – shows poultry plucking device
	U.S. Pat. No. 6,918,825 to Conaway – shows poultry plucking device
	U.S. Pat. No. 7,070,494 to Rapp et al. – shows poultry plucking device


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643